




WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN


TIME-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT






WHEREAS, Willis Group Holdings Public Limited Company and any successor thereto,
hereinafter referred to as the "Company," has adopted the Willis Group Holdings
Public Limited Company 2012 Equity Incentive Plan, as may be amended from time
to time (the "Plan");


WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its shareholders to grant time-based
Restricted Share Units ("RSUs") provided for herein to the Executive (as
hereinafter defined) pursuant to the Plan and the terms set forth herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto do hereby agree as follows:


THIS TIME-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT (this "Agreement"),
effective as of May 10, 2013, is made by and between the Company and the
individual (the "Executive") who has signed or electronically accepted this
Agreement (including the Schedules attached hereto) in the manner specified in
the Executive's online account with the Company's designated broker/stock plan
administrator.


ARTICLE I


DEFINITIONS


Defined terms used in this Agreement shall have the meaning specified below, or
to the extent not defined, as specified in the Plan unless the context clearly
indicates to the contrary.


Section 1.1 - Cause


"Cause" shall have the same meaning as the definition stated in the Employment
Agreement.


Section 1.2 - Change of Control


"Change of Control" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.3 - Deemed Vesting Commencement Date


"Deemed Vesting Commencement Date" shall mean April 30, 2013 for purposes of the
forfeiture provisions set forth in Section 3 .1 below.


Section 1.4 - Disability


"Disability" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.5 - Employment Agreement
"Employment Agreement" shall mean the agreement entered into on October 16, 2012
by and between the Company and the Executive.


Section 1.6 - Good Reason


"Good Reason" shall have the same meaning as the definition stated in the
Employment Agreement.





1
6598087-v6\GESDMS

--------------------------------------------------------------------------------




Section 1.7 - Grant Date


"Grant Date" shall mean the date set forth in a Schedule to the Agreement or
communicated to the Executive through his online account with the Company's
designated broker/stock plan administrator.


Section 1.8 - Initial Term


"Initial Term" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.9 - Plan


"Plan" shall mean the Willis Group Holdings Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.


Section 1.10 - Pronouns


The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.


Section 1.11 - Renewal Term


"Renewal Term" shall have the same meaning as the definition stated in the
Employment Agreement.


Section 1.12 - Retirement


"Retirement" shall mean a termination of employment described in the first
sentence of Section 3(c) of the Employment Agreement.


Section 1.13 - Restricted Share Units or RSUs


"Restricted Share Units" or "RSUs" shall mean a conditional right to receive
Shares pursuant to the terms of the Plan and this Agreement upon vesting and
settlement, subject to the Executive's continued employment through each vesting
date set forth in a schedule to the Agreement or provided to the Executive
through the Executive's online account with the Company's designated
broker/stock plan administrator, unless otherwise set forth in this Agreement.


Section 1.14 - Shares


"Shares" shall mean Ordinary Shares of the Company, Nominal Value of $0.000115
per Share, which may be authorized but unissued.
ARTICLE II


GRANT OF RESTRICTED SHARE UNITS


Section 2.1 - Grant of the Restricted Share Units


Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule A to this Agreement, the Company hereby grants
to the Executive the number of RSUs specified in a Schedule to the Agreement or
as stated in the Executive's online account with the Company's designated
broker/stock plan administrator. This grant is a grant made pursuant to Section
l (f) of the Employment Agreement. It is the understanding and intent of the
parties that this Agreement shall in all respects be consistent with the
provisions of the Employment Agreement. In the event of any conflict between the
terms of the Agreement or the Plan and the provisions of the Employment
Agreement, the provisions of the Employment Agreement that are more favorable to
the Executive shall control.


Section 2.2 - RSU Payment


In accordance with Section 7(d)(ii) of the Plan, the Shares to be issued upon
settlement of the RSUs must be fully

2
6598087-v6\GESDMS

--------------------------------------------------------------------------------




paid up prior to issuance of Shares by payment of the Nominal Value per Share.
The Committee shall ensure that payment of the Nominal Value for any Shares
underlying the RSUs is received by it on behalf of the Executive at the time the
RSUs are settled from a non-Irish Subsidiary or other source and shall establish
any procedures or protocols necessary to ensure that payment is timely received.


Section 2.3 - Employment or Service Rights


Subject to the terms of the Employment Agreement, the rights and obligations of
the Associate under the terms of his office or employment with the Company or
any Subsidiary or Designated Associate Company shall not be affected by his
participation in this Plan or any right which he may have to participate in it.


Section 2.4 - Adjustments in RSUs Pursuant to Change of Control or Similar
Event, etc.


Subject to Sections 12 and 13 of the Plan, in the event that the outstanding
Shares subject to the RSUs are, from time to time, changed into or exchanged for
a different number or kind of Shares or other securities, by reason of a share
split, spin-off, share or extraordinary cash dividend, share combination or
reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, substitute or adjust
proportionally (i) the number and kind of Shares subject to the RSUs; (ii) the
terms and conditions of the RSUs; and/or (iii) the purchase price with respect
to the RSUs. An adjustment may have the effect of reducing the price at which
Shares may be acquired to less than their Nominal Value (the "Shortfall"), but
only if and to the extent that the Committee shall be authorized to capitalize
from the reserves of the Company a sum equal to the Shortfall and to apply that
sum in paying up that amount on the Shares. Any such adjustment or determination
made by the Committee shall be final and binding upon the Executive, the Company
and all other interested persons. RSUs shall not immediately vest unless the
Committee so determines at the time of the Change of Control, in its absolute
discretion, on such terms and conditions that the Committee deems appropriate.


Section 2.5 - Tax Withholding
The Executive acknowledges that, regardless of any action taken by the Company,
the ultimate liability for all Tax-Related Items related to the Executive's
participation in the Plan and legally applicable to the Executive or deemed by
the Company, in its discretion, to be an appropriate charge to the Executive
even if legally applicable to the Company, is and remains the Executive's
responsibility and may exceed the amount actually withheld by the Company. The
Executive further acknowledges that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(2) does not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Executive's liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Executive is subject to Tax-R­elated Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Executive acknowledges that the Company (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, Executive
agrees to make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. In this regard, the Executive may elect to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following (provided that the Committee does not indicate that alternative (iii)
is unavailable):


(i)
withholding from the Executive's wages or other cash compensation paid to the
Executive by the Company; or



(ii)
withholding from proceeds of the sale of Shares issued upon vesting of the RS Us
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Executive's behalf pursuant to this authorization without
further consent); or



(iii)
withholding in Shares to be issued upon settlement of the RSU unless the
Committee, in its sole discretion, indicates that this method of withholding is
not available prior to the applicable taxable or tax withholding event.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum

3
6598087-v6\GESDMS

--------------------------------------------------------------------------------




applicable rates, in which case the Executive will receive a refund of any over­
withheld amount in cash and will have no entitlement to the Share equivalent. If
the obligation for Tax­ Related Items is satisfied by withholding in Shares, for
tax purposes, the Executive is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items.


Finally, the Executive agrees to pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Executive's participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if the Executive fails to comply with the
Executive's obligations in connection with the Tax-Related Items.


Section 2.6 - Dividend Equivalents
As long as the Executive holds RSUs granted pursuant to this Award, the Company
shall accrue for the Executive, on each date that the Company pays a cash
dividend to holders of its Ordinary Shares, dividend equivalents equal to the
total number of RSUs credited to the Executive under this award multiplied by
the dollar amount of the cash dividend paid per Share by the Company on such
date. Dividend equivalents shall accrue in an account denominated in U.S.
dollars and shall not accrue interest or other credits prior to being paid. The
accrued dividend equivalents shall be subject to the same restrictions as the
RSUs to which the dividend equivalents relate, and the dividend equivalents
shall be forfeited in the event that the RSUs with respect to which such
dividend equivalents were credited are forfeited. Upon vesting of the RSUs, or
any portion thereof, the Company shall pay to the Executive in cash all accrued
dividend equivalents following deduction for all applicable Tax-Related Items in
accordance with Paragraph 2.4.


Section 2.7 - Clawback Policy


The Company may cancel all or part of the RS Us or require payment by the
Executive to the Company of all or part of any amount or Shares acquired by the
Executive upon vesting and settlement of the RSUs pursuant to the Company's
Clawback Policy, as stated in Section 10 of the Plan, only if the Executive
violates the noncompetition provision in Section 6(d) of the Employment
Agreement.






ARTICLE III


PERIOD OF VESTING AND ISSUANCE OF SHARES


Section 3 .1 - Vesting Schedule and Forfeiture Provisions


(a)Subject to the Executive's continued employment with the Company, its
Subsidiaries or a Designated Associate Company through the applicable vesting
date, the RSUs shall vest according to the vesting schedule that is set forth in
a schedule set forth below and become payable in accordance with Section 3 .1
and Section 3 .2 below.


Date RSUs Become Vested
Percentage of Shares
 
 
10 May 2014
33%
10 May 2015
33%
10 May 2016
34%





(b)In the event of the Executive's Termination of Service, any unvested RSUs
will be forfeited immediately by the Executive, subject to, and except as
otherwise specified within, the terms and conditions of Sections 3.1(c) to 3. l
(f) below.


(c)If the Executive experiences a Termination of Service due to (i) a
termination by the Company without Cause, (ii) resignation with Good Reason by
the Executive, or (iii) delivery to the Executive of a notice of non-renewal
prior to the end of the Initial Term or the first Renewal Term, (A) the
Executive shall be entitled to service credit equal to an additional twelve (12)
months, measured as of the date of termination and (B) the RSUs shall be deemed
to have a

4
6598087-v6\GESDMS

--------------------------------------------------------------------------------




vesting schedule, in lieu of the vesting schedule contemplated under Section
3.1(a), providing for the vesting of one-third (l/3rd) of the RSUs on each of
the first three (3) anniversaries of the Deemed Vesting Commencement Date. If,
after giving effect to the service vesting credit provided under this Section
3.1(b), the Executive is not deemed to have satisfied the requirement of
continued employment through one or more of the applicable vesting dates
pursuant to this Section or Section 3.l(a), any unvested RSUs shall be forfeited
as of the date of termination.


(d)If, within two years of a Change of Control, the Executive experiences a
Termination of Service due to (i) termination by the Company without Cause, (ii)
resignation with Good Reason by the Executive or (iii) delivery to the Executive
of a notice of non-renewal prior to the end of the Initial Term or first Renewal
Term, any unvested RSUs shall immediately vest one day prior to the date of the
Executive's Termination of Service.


(e)If the Executive experiences a Termination of Service due to Retirement, (i)
the Executive shall be entitled to service credit equal to an additional
twenty-four (24) months, measured as of the date of termination and (B) the RSUs
shall be deemed to have a vesting schedule, in lieu of the vesting schedule
contemplated under Section 3.1(a), providing for the vesting of one-third
(l/3rd) of the RSUs on each of the first three (3) anniversaries of the Deemed
Vesting Commencement Date. If, after giving effect to the service vesting credit
provided under this Section 3.1(e), the Executive is not deemed to have
satisfied the requirement of continued employment through one or more of the
applicable vesting dates pursuant to this Section or Section 3 .1(a), any
unvested RSUs shall be forfeited as of the date of termination.


(e)    In the event the Executive experiences a Termination of Service with the
Company due to death or Disability, any unvested RSUs shall immediately vest on
the date of termination of the Executive's employment.


(f)    If, prior to any applicable vesting date, the Executive experiences a
Termination of Service for any reason other than those described in Sections
3.1(b) through 3.1(e), the unvested RSUs and any underlying Shares will be
immediately forfeited and the Executive will not be entitled to the unvested
RSUs or the underlying Shares.


(f)RSU s that vest in accordance with this Section 3.1 shall be delivered within
one month following the earlier of (i) the applicable vesting date set forth in
3.l(a) or (ii) any accelerated vesting event contemplated under Section 3. l(b)
through 3.l(e).


(g)In the event of a Change of Control, unvested RSUs shall not automatically
vest and the Committee shall have the sole discretion to accelerate the vesting
of unvested RSUs.


(h)    The Executive agrees to execute and deliver or electronically accept, in
the manner and within the period specified in the Executive's online account
with the Company's designated broker/stock plan administrator, the Agreement
including any applicable Schedules thereto.


(j)    The Committee may, in its sole discretion, cancel the RSUs if the
Executive fails to execute and deliver or electronically accept the Agreement
and documents within the period set forth in Section 3.l(i).


Section 3 .2 - Conditions to Issuance of Shares


The Shares to be delivered under this Agreement may be previously authorized but
unissued Shares. Such Shares shall be fully paid. The Company shall not be
required to deliver any certificates representing such Shares (or their
electronic equivalent) allotted and issued upon the applicable date of the
settlement of the RSUs prior to fulfillment of all of the following conditions,
and in any event, subject to Section 409A of the Code:


(a)The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and


(b)The Executive has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5.


Without limiting the generality of the foregoing, the Committee may in the case
of United States resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Shares acquired on the vesting of RSUs (other than a
transfer through a sale of the Shares on the principal stock exchange or
electronic trading system on which such Shares are then traded) does not violate
the Exchange Act and may issue stop-transfer orders in the United States
covering such Shares.



5
6598087-v6\GESDMS

--------------------------------------------------------------------------------




Section 3.3 - Rights as Shareholder


The Executive shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the RSU s unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Executive.


Section 3.4 - Limitation on Obligations


The Company's obligation with respect to the RSUs granted hereunder is limited
solely to the delivery to the Executive of Shares within the period when such
Shares are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation. The RSUs shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company's obligations under
this Agreement. In addition, the Company shall not be liable to the Executive
for damages relating to any delays in issuing the share certificates or its
electronic equivalent to the Executive (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Executive (or his designated entities) or
in the certificates themselves.


ARTICLE IV


ADDITIONAL TERMS AND CONDITIONS OF THE RSUs


Section 4.1 - Nature of Award


In accepting the RS Us, the Executive acknowledges, understands and agrees that:


(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


(b)the Executive's participation in the Plan is voluntary and subject to the
terms of the Employment Agreement;


(c)the RSUs and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation under any pension arrangement;


(d)the RSUs and any Shares acquired under the Plan and the income and the value
of the same are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, dismissal, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(e)the future value of the Shares underlying the RSUs is unknown, indeterminable
and cannot be predicted with certainty;


(f)unless otherwise provided in the Plan, the Employment Agreement or by the
Company in its discretion, the RSUs and the benefits evidenced by this Agreement
do not create any entitlement to have the RSUs or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any Change of Control or similar event
affecting the Shares of the Company; and


(g)if the Executive is providing services outside the United States the
Executive acknowledges and agrees that neither the Company nor any Subsidiary or
Designated Associate Company shall be liable for any foreign exchange rate
fluctuation between the Executive's local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to the Executive
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement


Section 4.2 - No Advice Regarding Grant


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Executive's participation in
the Plan, the issuance of Shares upon vesting of the RSUs or sale of the Shares.
The Executive is hereby advised to consult with his own personal tax, legal and
financial advisors

6
6598087-v6\GESDMS

--------------------------------------------------------------------------------




regarding his participation in the Plan before taking any action related to the
Plan.




ARTICLE V


DATA PRIVACY NOTICE AND CONSENT


Section 5 - Data Privacy


(a)The Executive hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Executive's personal data
as described in this Agreement and any other RSU materials ("Data”) by and
among, as applicable, the Company and its Subsidiaries and Designated Associate
Companies for the exclusive purpose of implementing, administering and managing
the Executive's participation in the Plan.


(b)The Executive understands that the Company may hold certain personal
information about the Executive, including, but not limited to, the Executive's
name, home address, telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Executive's favor, for the exclusive purpose of implementing, administering and
managing the Plan.


(c)The Executive understands that Data will be transferred to Morgan Stanley
Smith Barney or to any other third party assisting in the implementation,
administration and management of the Plan. The Executive understands that the
recipients of the Data may be located in the Executive's country or elsewhere,
and that the recipients' country (e.g., Ireland) may have different data privacy
laws and protections from the Executive's country. The Executive understands
that, if he lives outside of the United States, he may request a list with the
names and addresses of any potential recipients of the Data by contacting his
local human resources representative. The Executive authorizes the Company,
Morgan Stanley Smith Barney and any other recipients of Data which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his participation in the Plan. The Executive understands that Data
will be held only as long as is necessary to implement, administer and manage
the Executive's participation in the Plan. The Executive understands that if he
resides outside the United States, he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. Further, the Executive understands that he is providing the
consents herein on a purely voluntary basis. If the Executive does not consent,
or if the Executive later seeks to revoke his consent, his employment status or
service and career with the Company will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Executive's consent is that
the Company would not be able to grant the Executive RSUs or other equity awards
or administer or maintain such awards. Therefore, the Executive understands that
refusing or withdrawing his consent may affect the Executive's ability to
participate in the Plan. For more information on the consequences of the
Executive's refusal to consent or withdrawal of consent, the Executive
understands that he may contact his local human resources representative.




ARTICLE VI


MISCELLANEOUS
Section 6.1 - Administration


The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
Subject to the Employment Agreement, all actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Executive, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the RSUs. In its
absolute discretion, the Committee may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.


Section 6.2 - RSUs Not Transferable



7
6598087-v6\GESDMS

--------------------------------------------------------------------------------




Neither the RSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Executive or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 6.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.


Section 6.3 - Binding Effect


The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.


Section 6.4 - Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:


Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY
10281 Attention: General Counsel


and any notice to be given to the Executive shall be at his address contemplated
by the Employment Agreement.


By a notice given pursuant to this Section 6.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Executive shall, if the Executive is then deceased,
be given to the Executive's personal representatives if such representatives
have previously informed the Company of their status and address by written
notice under this Section 6.4. Any notice shall have been deemed duly given when
sent by facsimile or enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom's Post Office or in the case of a notice given by an Executive resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.


Section 6.5 - Titles


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


Section 6.6 - Applicability of Plan


The RSUs and the Shares underlying the RSUs shall be subject to all of the terms
and provisions of the Plan, to the extent applicable to the RSUs and the
underlying Shares.


Section 6.7 - Amendment


This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.


Section 6.8 - Governing Law


This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflicts of law principles.







8
6598087-v6\GESDMS

--------------------------------------------------------------------------------




Section 6.9 - Jurisdiction


The State and Federal courts located in the County of New York, State of New
York shall have exclusive jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Agreement and, for such purposes, the parties hereto irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts.


Section 6.10 - Arbitration


Any dispute with may arise out of or in connection with this Agreement will be
subject to the Arbitration clause set forth in Section 7(i) of the Employment
Agreement.


Section 6.11 - Electronic Delivery and Acceptance


The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Executive hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third-party broker/stock plan
administrator designated by the Company. Further, to the extent that this
Agreement has been executed on behalf of the Company electronically, the
Executive accepts the electronic signature of the Company.


Section 6.12 - Severability


The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.


Section 6.13 - Schedule A


The RSUs shall be subject to any special provisions set forth in Schedule A for
the Executive's country of residence, if any. If the Executive relocates to one
of the countries included in Schedule A during prior to the vesting of the RSUs,
the special provisions for such country shall apply to the Executive, to the
extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. Schedule A
constitutes part of this Agreement.


Section 6.14 - Imposition of Other Requirements


The Company reserves the right to impose other requirements on the RSUs and the
Shares acquired upon vesting of the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Executive to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


Section 6.1 5 - Waiver


The Executive acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Executive
or any other Participant of the Plan


Section 6.16 - Counterparts.


This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


Section 6.17 - Code Section 409A.


For purposes of United States taxpayers, it is intended that the terms of the
RSUs will comply with the provisions of Section 409A of the Code and the
Treasury Regulations relating thereto so as not to subject the Executive to the
payment of additional taxes and interest under Section 409A of the Code, and
this Agreement will be interpreted, operated and administered in a manner that
is consistent with this intent. In furtherance of this intent, the Committee may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, in each case, without the consent of the Executive, that the
Committee

9
6598087-v6\GESDMS

--------------------------------------------------------------------------------




determines are reasonable, necessary or appropriate to comply with the
requirements of Section 409A of the Code and related United States Department of
Treasury guidance. In that light, the Willis Group makes no representation or
covenant to ensure that the RSUs that are intended to be exempt from, or
compliant with, Section 409A of the Code are not so exempt or compliant or for
any action taken by the Committee with respect thereto. Nothing in the Agreement
shall provide a basis for any person to take action against the Company, its
Subsidiaries or its Designated Associate Companies based on matters covered by
Section 409A of the Code, including the tax treatment of any Shares or other
payments made under the RSUs granted hereunder, and the Company, its
Subsidiaries and any Designated Associate Companies shall not under any
circumstances have any liability to the Director or his estate or any other
party for any taxes, penalties or interest due on amounts paid or payable under
this Agreement, including taxes, penalties or interest imposed under Section
409A of the Code.


By the Executive's execution or electronic acceptance of this Agreement
(including the Schedules attached hereto) in the manner specified in the
Executive's online account with the Company's designated broker/stock plan
administrator, the Executive and the Company have agreed that the RS Us are
granted under and governed by the terms and conditions of the Plan and this
Agreement (including the Schedules attached hereto).


 
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
 
 
 
 
/S/ DOMINIC CASSERLEY
 
By:
/S/ ADAM L. ROSMAN
DOMINIC CASSERLEY
 
Name:
ADAM L. ROSMAN
 
 
Title:
Group General Counsel










10
6598087-v6\GESDMS

--------------------------------------------------------------------------------




SCHEDULE A


COUNTRY-SPECIFIC APPENDIX TO
TIME-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT




WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN


Terms and Conditions


This Schedule A includes additional terms and conditions that govern the
Restricted Share Unit Award granted to the Executive under the Willis Group
Holdings Public Limited Company 2012 Equity Incentive Plan, as amended from time
to time (the "Plan") and the Agreement if the Executive resides in one of the
countries listed below. This Schedule A forms part of the Agreement. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Agreement or the Plan.


Notifications


This Schedule A also includes information based on the securities, exchange
control and other laws in effect in the Executive's country as of May 2013. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Executive not rely on the information noted herein as the
only source of information relating to the consequences of the Executive's
participation in the Plan because the information may be out of date at the time
the RSUs vest under the Plan.


In addition, the information is general in nature. The Company is not providing
the Executive with any tax advice with respect to the RSUs. The information
provided below may not apply to the Executive's particular situation, and the
Company is not in a position to assure the Executive of any particular result.
Accordingly, the Executive is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Executive's country apply to the
Executive's situation.


Finally, if the Executive is a citizen or resident of a country other than the
one in which the Executive is currently working, transfers employment after the
Grant Date, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Executive, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall be applicable to the Executive.


UNITED KINGDOM


Terms and Conditions


RSU Payment
This provision supplements Section 2.2 of the Agreement:


The RSUs do not provide any right for the Executive to receive a cash payment
and the RSUs will be settled in Shares only.


Tax Withholding Obligations
The following provisions supplement Section 2.5 of the Agreement:


The Executive agrees that if he does not pay or the Company does not withhold
from the Executive the full amount of income tax that the Executive owes at
vesting, or the release or assignment of the RSUs for consideration, or the
receipt of any other benefit in connection with the RSUs (the "Taxable Event"),
within 90 days after the Taxable Event or such other period specified in section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then the
amount of any uncollected income tax will constitute a benefit to him on which
additional income tax and national insurance contributions ("NICs" will be
payable. The Executive understands and agrees that he will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for reimbursing the Company for the
value of any NICs due on this additional benefit.



11
6598087-v6\GESDMS

--------------------------------------------------------------------------------




UNITED STATES OF AMERICA


Notifications


Exchange Control Information
Under the Foreign Account Tax Compliance Act ("FATCA"), United States taxpayers
who hold Shares or rights to acquire Shares (i.e., RSUs) may be required to
report certain information related to their holdings to the extent the aggregate
value of the RSUs/Shares exceeds certain thresholds (depending on the
Executive's filing status) with the Executive's annual tax return. The Executive
is advised to consult with his personal tax or legal advisor regarding any FATCA
reporting requirements with respect to the RSUs or any Shares acquired under the
Plan.


In addition, United States persons who have signature or other authority over,
or a financial interest in, bank, securities or other financial accounts outside
of the United States (including a non-U.S. brokerage account holding the Shares
or proceeds from the sale of Shares) must file a Foreign Bank and Financial
Accounts Report ("FBAR") with the United States Internal Revenue Service each
calendar year in which the aggregate value of the accounts exceeds $10,000. The
FBAR must be on file by June 30 of each calendar year for accounts held in the
previous year which exceed the aggregate value.





12
6598087-v6\GESDMS